Name: Commission Regulation (EEC) No 1507/92 of 11 June 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 6. 92 Official Journal of the European Communities No L 161 / 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1507/92 of 11 June 1992 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients reomred for _ their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (1), as last amended by Regu ­ lation (EEC) No 2205/90 (*), and in particular Article 9 (2) thereof, Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (3), as last amended by Regulation (EEC) No 1381 /92 (4); Whereas Commission Regulation (EEC) No 3153/85 (5), as last amended by Regulation (EEC) No 3672/89 (*), lays down detailed rules for calculating monetary compensatory amounts ; whereas the spot market rates recorded as provided for in Regulation (EEC) No 3153/85 in the period 3 to 9 June 1992 for the Greek drachma lead, pursuant to Article 9 (2) of Regulation (EEC) No 1677/85, to an adjustment of the monetary compensatory amounts applicable to Greece, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1641 /91 is hereby amended as follows : &gt; 1 . the column headed 'Greece' in parts 1 , 2, 3 , 4, 5, 6, 7, 8 and 10 of Annex I is replaced by that in Annex I hereto; 2 . Annex II is replaced by Annex II hereto ; 3 . Annex III A is replaced by Annex III hereto. Article 2 This Regulation shall enter into force on 15 June 1992 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 June 1992 . For the Commission Ray MAC SHARRY Member ofthe Commission o OJ No L 164, 24. 6. 1985, p. 6. (!) OJ No L 201 , 31 . 7. 1990, p. 9. (!) OJ No L 153, 17 . 6 . 1991 , p. 1 . (4) OJ No L 149, 1 . 6 . 1992, p . 1 . (') OJ No L 310, 21 . 11 . 1985, p. 4. O OJ No L 358, 8 . 12 . 1989, p. 28 . No L 161 /2 Official Journal of the European Communities 15 . 6 . 92 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  1 000 kg - 4 245,3 4 245,3 5 735,0 5 735,0 4 245,3 4 245,3 4 033,2 4 033,2 4 033,2 3 871,8 3 871,8 4 245,3 4 245,3 4 033,2 4 033,2 5 146,9 4 849,9 5 943,4 1 910,4 4 113,8 3 949,3 4 113,8 '4 113,8 7 315,3 5 558,6 5 420,6 6 155,7 4 330,2 4 113,8 5 646,4 4 113,8 4 113,8 4 330,2 4 113,8 4 113,8 3 949,3 4 330,2 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 10 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 1103 29 40 11-1 11-1 7285 7286 11-2 11-1 11-1 7285 7286 No L 161 /315 . 6. 92 Official Journal of the European Communities Posiuve Negative Germany Nether ­ lands Spam Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 11-1 11-1 7285 7286 11-1 11-1 7285 7286 11-6 11-6 7158 7159 1 000 kg - 4 113,8 4 113,8 4 113,8 5 646,4 3 949,3 6 969,3 4 330,2 4 113,8 4 669,8 4 113,8 4 113,8 4 113,8 5 646,4 6 453,1 4 113,8 3 949,3 6 969,3 5 420,6 3 949,3 3 949,3 4 330,2 4 330,2 4 330,2 4 330,2 4 113,8 4 113,8 4 113,8 4 330,2 4 113,8 4 113,8 4 113,8 4 330,2 4 113,8 4 113,8 4 113,8 3 184,0 1 273,6 7 556,6 5 646,2 7 179,0 5 364,1 6 251,4 7 174,5 7 174,5 6 410,4 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1 104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 1108 12 00 11-3 11-3 7290 7291 11-3 11-3 7290 7291 11-1 11-1 7285 7286 11-4 11-4 11-4 7294 7295 7294 C) No L 161 /4 Official Journal of the European Communities 15 . 6. 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr . Italy lit France FF Greece Dr Ireland £ Irl I I - 1 000 kg - 1108 12 00 11-4 7295 o 6 410,4 1108 13 00 11-5 7296 6 410,4 11-5 7297 0) 6 410,4 1108 14 00 11-4 7294 , 6 410,4 11-4 7295 0 6 410,4 1108 19 90 11-4 7294 6 410,4 11-4 7295 C) l 6 410,4 1109 00 00 9 764,2 1702 30 91 17-9 7318 8 363,2 1702 30 99 17-9 7318 6 410,4 1702 40 90 6 410,4 1702 90 50 6 410,4 1702 90 75 8 745,3 1702 90 79 6 113,2 2106 90 55 6 410,4 2302 10 10 23-1 7622  23-1 7623 1 753,3 2302 10 90 3 631,9 2302 20 10 1 753,3 2302 20 90 3 631,9 2302 30 10 I 1 753,3 2302 30 90 3 757,1 2302 40 10 1 753,3 2302 40 90 3 757,1 2303 10 11 8 490,6 2309 10 11 23-2 7624  23-2 7625 509,4 2309 10 13 23-8 7541 o  23-8 7542 o l 868,3 23-8 7543 o 1736,6 23-8 7545 0 135,7 l 23-8 7546 o 271,4 23-8 7547 O  23-8 7548 o l 1 439,5 23-8 7549 o 2 879,0 23-8 7550 o 509,4 23-8 7551 o 1 377,7 23-8 7552 o 2 246,0 23-8 7626 o 509,4 23-8 7627 0 I 645,1 23-8 7628 O ! 780,8 23-8 7629 0 509,4 23-8 7630 o 1 948,9 23-8 7631 0 3 388,4 2309 10 31 23-3 7624  15 . 6 . 92 Official Journal of the European Communities No L 161 /5 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  1 000 kg  1613,2 868.3 1 736,6 135,7 271.4 1 439,5 2 879,0 1 613,2 2 481,5 3 349,8 1 613,2 1 748,9 1 884,6 1 613,2 3 052,7 4 492,2 2309 10 31 23-3 7691 2309 10 33 23-9 7541 O 23-9 7542 O 23-9 7543 O 23-9 7545 o 23-9 7546 o l 23-9 7547 o 23-9 7548 o 23-9 7549 o 23-9 7645 o 23-9 7646 o 23-9 7647 o 23-9 7648 0 23-9 7649 o 23-9 7650 o 23-9 7651 o 23-9 7652 o 23-9 7653 (2) 2309 10 51 23-4 7624 23-4 7692 2309 10 53 23-10 7541 o 23-10 7542 o 23-10 7543 (l) 23-10 7545 C) 23-10 7546 (') 23-10 7547 (') 23-10 7548 C) 23-10 7549 C) 23-10 7654 o 23-10 7655 (') 23-10 7656 o 23-10 7657 o 23-10 7658 o 23-10 7659 o 23-10 7660 o 23-10 7661 (l) 23-10 7662 o 2309 90 31 23-5 7624 \ 23-5 7693 2309 90 33 23-11 7541 o 23-11 7542 (') 23-11 7543 (') 23-11 7545 (') 23-11 7546 o 23-11 7547 o 3 184,0 868.3 1 736,6 135,7 271.4 1 439,5 2 879,0 3 184,0 4 052,3 4 920,6 3 184,0 3 319,7 3 455,4 3 184,0 4 623,5 6 063,0 509,4 868.3 1 736,6 135,7 271.4 No L 161 /6 Official Journal of the European Communities 15 . 6 . 92 I I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I - 1 000 kg - 2309 90 33 23-11 7548 o I 1 439,5 23-11 7549 0 2 879,0 23-11 7663 o 509,4 23-11 7664 o 1 377,7 I 23-11 7665 o 2 246,0 23-11 7666 o 509,4 23-11 7667 o 645,1 23-11 7668 o 780,8 I 23-11 7669 o 509,4 23-11 7670 o 1 948,9 23-11 7671 o 3 388,4 2309 90 41 23-6 7624  23-6 7694 1 613,2 2309 90 43 23-12 7541 &lt;2)  23-12 7542 0 868,3 23-12 7543 o 1 736,6 23-12 7545 o 135,7 23-12 7546 o 271,4 23-12 7547 o  23-12 7548 o 1 439,5 23-12 7549 0 l 2 879,0 23-12 7672 o 1 613,2 23-12 7673 0 2 481,5 23-12 7674 o l 3 349,8 23-12 7675 (2) 1 613,2 23-12 7676 0 1 748,9 l 23-12 7677 (2) 1 884,6 23-12 7678 0 1 613,2 23-12 7679 (2) 3 052,7 23-12 7680 (') 4 492,2 2309 90 51 23-7 7624  l 23-7 7695 l 3 184,0 2309 90 53 23-13 7541 o  23-13 7542 o 868,3 23-13 7543 o 1 736,6 23-13 7545 o 135,7 23-13 7546 (2) 271,4 23-13 7547 o  23-13 7548 o 1 439,5 23-13 7549 o 2 879,0 23-13 7681 o 3 184,0 23-13 7682 o 4 052,3 I 23-13 7683 . (2) 4 920,6 23-13 7684 0 3 184,0 23-13 7685 (2) 3 319,7 15 . 6. 92 Official Journal of the European Communities No L 161 /7 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France . Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr » £ Irl 2309 90 53 23-13 23-13 23-13 23-13 7686 7687 7688 7689 o o o (') - 1 000 kg - 3 455,4 3 184,0 4 623,5 6 063,0 (') "When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (') When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of:  milk powder or granules (other than whey),  whey powder or granules,  added casein and/or caseinate . No L 161 /8 Official Journal of the European Communities 15 . 6. 92 PART 2 SECTOR PIGMEAT Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Tabic Additionalcode Notes Belgium/ Luxem ­ bourg F1 Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc £ 02-3 02-3 7039 7054 0103 91 10 0103 92 11 0103 92 19 0203 11 10 0203 12 11 0203 12 19 0203 19 11 0203 19 13 0203 19 15 0203 19 55 0203 19 59 0203 21 10 0203 22 11 0203 22 19 0203 29 11 0203 29 13 0203 29 15 0203 29 55 0203 29 59 0209 00 11 0209 00 19 0209 00 30 0210 1111 0210 11 19 0210 11 31 0210 11 39 0210 12 11 0210 12 19 0210 19 10 0210 19 20 0210 19 30 0210 19 40 0210 19 51 0210 19 59 0210 19 60 0210 19 70 02-3 02-3 7039 7054 - 100 kg - 482,0 409,9 482,0 626,8 908,9 702,0 702,0 1 015,5 545,3 1 015,5 702,0 702,0 626,8 908,9 702,0 702,0 1 015,5 545.3 1 015,5 702,0 702,0 250.7 275.8 150.4 908.9 702,0 1 767,6 1 391,5 545,3 908,9 802,3 877,6 702,0 1 015,5 1 015,5 702,0 702,0 1 391,5 1 748,8 02-3 02-3 7039 7054 15 . 6. 92 Official Journal of the European Communities No L 161 /9 L Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \ - 100 kg  0210 19 81 02-3 7039 1 767,6 02-3 7054 908,9 0210 19 89 908,9 1601 00 10 O 877,6 1601 00 91 16-1 7319 oo 1 473,0 l 16-1 7322 oo 1 178,4 1601 00 99 16-1 7319 oo 1 002,9 16-1 7322 oo 802,3 1602 10 00 l 702,0 1602 20 90 814,9 1602 41 10 16-3 7327 908,9 16-3 7328 1 535,7 16-3 7329 940,2 1602 42 10 16-3 7327 702,0 16-3 7328 1 285,0 l 16-3 7329 877,6 1602 49 11 16-3 7327 908,9 16-3 7328 1 535,7 16-3 7329 877,6 1602 49 13 16-3 7327 702,0 16-3 7328 \ 1 285,0 16-3 7329 877,6 1602 49 15 16-3 7327 702,0 16-3 7328 1 285,0 16-3 7329 \ 877,6 1602 49 19 16-3 7327 702,0 16-3 7328 846,2 16-3 7329 I 677,0 1602 49 30 16-1 7319 \ . 702,0 16-1 7322 \ 564,1 1602 49 50 \ l 420,0 1602 90 10 \ \ 814,9 1602 90 51 I 846,2 1902 20 30 420,0 (') If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is appliecf only on the net weight of the sausages, the meat and the offal, including fats of any kind or ongin, which make part of these preparations. _ ... . (') The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid. No L 161 / 10 Official Journal of the European Communities 15 . 6 . 92 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive Negative CN code Table Additionalcodc Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fi Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg live weight o C) C) 634,5 634,5 634,5 634,5 634,5 O  100 kg net weight « o 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 7014 7018 7019 7014 7018 7019 O 1 205,6 1 205,6 1 205,6 1 205,6 964,5 964,5 1 446,8 1 446,8 964.5 1 649,8 1 072,4 1 072,4 171.6 171,6 857,9 268,1 268,1 1 340,5 857,9 1 340,5 1 340,5 268,1 1 340,5 1 649,8 1 340,5 964,5 1 377,0 1 377,0 1 377,0 1 377,0 824,9 552,1 552,1 O O O OO O 02-2 02-2 7034 7038 16-4 16-4 16-4 16-4 7330 7331 7332 7332 15 . 6 . 92 Official Journal of the European Communities No L 161 / 11 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 53 000 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen beef and veal,  in respect of quantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (') Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . No L 161 / 12 Official Journal of the European Communities 15 . 6. 92 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom IrelandBelgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl  100 pieces  96,1 280,4 96,1  100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 11 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 417.6 679,2 644,0 459,0 671,2 524.7 596,6 650,0 655.8 718.8 799.2 970,4 1 078,2 919.9 1 005,9 958,9 596.6 650,0 655,8 718.8 970,4 1 078,2 919.9 1 005,9 958,9 1 768,1 715,0 544,4 376,9 984.3 924.7 1 675,0 376,9 1 377,1 790,7 15 . 6 . 92 Official Journal of the European Communities No L 161 / 13 Table \ Positive Negative Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl CN code Additionalcode 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 11 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 11 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  544,4 376,9 1 049,2 491.8 885.3 1 675,0 376.9 2 112,4 1 768,1 1 186,0 1 106,5 1 054,8 544.4 376,9 1 508,9 984.3 1 458,6 924,7 1 383,4 1 675,0 376,9 1 768,1 715,0 544.4 376,9 984.3 924,7 1 675,0 376,9 ; 1 377,1 790.7 544.4 376,9 1 049,2 491.8 885.3 1 675,0 376.9 2 112,4 1 768,1 1 186,0 1 106,5 1 054,8 544.4 376,9 No L 161 / 14 Official Journal of the European Communities 15 . 6. 92 Positive Negative CN code Tabe Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lt FF Dr £ Ir  100 kg  1 508,9 984,3 1 458,6 924,7 1 383,4 1 675,0 376,9 837,5  100 pieces  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 200,3 68,6  100 kg  605,1 2 831,7 1 234,3 1 319,0 2 734,9 701,9 1 311,5 1 842,5 1 765,9 1 842,5 2 456,6 332,8 2 456,6 332,8 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 15 . 6 . 92 Official Journal of the European Communities No L 161 / 15 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts I 1 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl l I - 100 kg  0401 04-1 7058 a + e 0402 10 11 719,7 0402 10 19 04-3 7059 448,4 04-3 7079 719,7 04-3 7222  0402 10 91 04-4 7089 d+f 0402 10 99 04-4 7089 d+f 0402 21 11 04-2 7744 a + c 0402 21 17 04-6 7098 I 448,4 04-6 7114 a + c 04-6 7224  0402 21 19 04-2 7744 a+c 0402 21 91 04-2 7744 a+c 0402 21 99 04-2 7744 a+c 0402 29 04-2 7744 1 a+c+f 0402 91 04-2 7744 a + c 0402 99 04-2 7744 a+c + f 0403 10 02 04-2 7744 a + c 0403 10 04 04-2 7744 a + c 0403 10 06 04-2 7744 a+c 0403 10 12 04-2 7744 a + c + f 0403 10 14 04-2 7744 a + c+f 0403 10 16 04-2 7744 l l a + c + f 0403 10 22 04-2 7744 a + c 0403 10 24 04-2 7744 a + c 0403 10 26 04-2 7744 a + c 0403 10 32 04-2 7744 a + c + f 0403 10 34 04-2 7744 a + c+f 0403 10 36 04-2 7744 a+c + f 0403 90 11 04-5 7093 448,4 04-5 7097 I 719,7 04-5 7223 l  0403 90 13 04-6 7098 l 448,4 04-6 7114 l a + c 04-6 7224 l  0403 90 19 04-2 7744 l a + c 0403 90 31 04-4 7089 l d+f 0403 90 33 04-2 7744 l a + c + f 0403 90 39 04-2 7744 l a + c+f No L 161 / 16 Official Journal of the European Communities 15 . 6 . 92 ' Positive Negative Additional code Notes Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr lit FF DrDM F1 Pta Esc £ £ Irl  100 kg - a + c a + c . a + c a+c+f a+c+f a+c+f a+c a+c a+c a + c a+c a+c a+c+f a+c+f a + c+f a + c+f a+c + f a+c + f 414,9 425,3 602,1 617,1 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7189 7193 7197 7199 7218 7225 7281 7226 7227 7228 7229 7230 7231 7232 7226 7228 7230 7232 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 1 1 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 0406 10 20 0406 10 80 0406 20 10 0406 20 90 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-8 04-9 04-9 654,6 670,9 1 192,3 1 222,1 b x coef b x coef b x coef b b x coef 894,9 1 021,8 615,3 800,6 279.7 406.8 1 021,8 800,6 406,8 7233 7234 1 021,8 1 385,5 15. 6. 92 Official Journal of the European Communities No L 161 / 17 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I - 100 kg - 0406 30 10 04-10 7235 I  04-10 7236 367,4 04-10 7237 l 538,9 04-10 7238 l 784,2 04-10 7239 930,0 0406 30 31 04-10 7235 l  04-10 7236 367,4 04-10 7237 538,9 04-10 7238 784,2 0406 30 39 04-10 7235  04-10 7238 I 784,2 \ 04-10 7239 930,0 0406 30 90 l 930,0 0406 40 00 04-11 7240  04-11 7241 967,2 0406 90 1 1 04-12 7242 l 800,6 04-12 7243  04-12 7244 894,9 04-12 7245 1 021,8 04-12 7246 615,3 04-12 7247 800,6 0406 90 13 04-13 7248  04-13 7250 1 195,9 0406 90 15 04-13 7248 I  04-13 7250 1 195,9 0406 90 17 04-13 7248  04-13 7249 800,6 04-13 7250 I 1 195,9 0406 90 19  0406 90 21 04-14 7251  04-14 7252 1 095,9 0406 90 23 04-15 7254  04-15 7255 l 894,9 04-15 7256 l 1 021,8 04-15 7257 615,3 04-15 7258 I 800,6 0406 90 25 04-15 7254  04-15 7255 894,9 04-15 7256 1 021,8 \ 04-15 7257 615,3 04-15 7258 800,6 0406 90 27 04-15 7254  04-15 7255 894,9 l 04-15 7256 1 021,8 04-15 7257 615,3 No L 161 / 18 Official Journal of the European Communities 15 . 6 . 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I - 100 kg  0406 90 27 04-15 7258 \ I 800,6 0406 90 29 04-15 7253 \ l  04-15 7254 l  04-15 7255 l 894,9 04-15 7256 l 1 021,8 04-15 7257 l 615,3 04-15 7258 l 800,6 0406 90 31 04-15 7253 l  04-15 7254 l  04-15 7255 \ l 894,9 04-15 7256 l 1 021,8 04-15 7257 l 615,3 04-15 7258 l 800,6 0406 90 33 04-15 7253 l  04-15 7254 l  04-15 7255 l 894,9 04-15 7256 l 1 021,8 04-15 7257 615,3 04-15 7258 l 800,6 0406 90 35 04-16 7259  04-16 7274 894,9 04-16 7277 1 021,8 04-16 7278 l 615,3 04-16 7279 800,6 0406 90 37 04-16 7259  04-16 7274 894,9 04-16 7277 1 021,8 04-16 7278 615,3 04-16 7279 800,6 0406 90 39 04-15 7254  \ 04-15 7255 894,9 04-15 7256 1 021,8 04-15 7257 615,3 04-15 7258 l 800,6 0406 90 50 04-15 7253  04-15 7254  04-15 7255 894,9 04-15 7256 1 021,8 I 04-15 7257 l 615,3 04-15 7258 l 800,6 0406 90 61 l  0406 90 63  0406 90 69 1 385,5 0406 90 73 04-16 7259  04-16 7274 894,9 15 . 6. 92 Official Journal of the European Communities No L 161 / 19 \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \ - 100 kg  0406 90 73 04-16 7277 I 1 021,8 04-16 7278 615,3 04-16 7279 800,6 0406 90 75 04-16 7259 l  04-16 7274 894,9 04-16 7277 1 021,8 04-16 7278 615,3 04-16 7279 800,6 0406 90 77 04-16 7259  04-16 7274 894,9 04-16 7277 1 021,8 04-16 7278 615,3 \ 04-16 7279 800,6 0406 90 79 04-16 7259  04-16 7274 894,9 04-16 7277 . 1 021,8 04-16 7278 615,3 04-16 7279 800,6 0406 90 81 04-16 7259  04-16 7274 894,9 04-16 7277 1 021,8 04-16 7278 615,3 04-16 7279 800,6 0406 90 85 04-16 7259  04-16 7274 894,9 04-16 7277 1 021,8 04-16 7278 615,3 - 04-16 7279 800,6 0406 90 89 04-15 7253  04-15 7254  04-15 7255 894,9 04-15 7256 1 021,8 04-15 7257 615,3 04-15 7258 800,6 0406 90 93 04-8 7226 I  04-8 7231 279,7 04-8 7232 406,8 0406 90 99 04-8 7226  - 04-8 7228 1 021,8 l 04-8 7230 800,6 04-8 7232 406,8 2309 10 15 23-14 7553 l 86,8 23-14 7554 l 173,7 23-14 7555 260,5 23-14 7556 \ 325,6 No L 161 /20 Official Journal of the European Communities 15 . 6. 92 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I - 100 kg - 2309 10 15 23-14 7557 I 364,7 23-14 7558 l 390,7 23-14 7559 l 13,6 23-14 7569 27,1 23-14 7573 l 40,7 23-14 7574 50,9 23-14 7577 57,0 23-14 7578 61,1 23-14 7579 143,9 23-14 7580 l 287,9 23-14 7581 431,8 23-14 7582 539,8 23-14 7583 604,6 23-14 7584 647,8 23-14 7885  2309 10 19 23-14 7553 86,8 23-14 7554 l 173,7 23-14 7555 I 260,5 23-14 7556 325,6 23-14 7557 I 364,7 23-14 7558 I 390,7 23-14 7559 13,6 23-14 7569 27,1 23-14 7573 40,7 23-14 7574 50,9 I 23-14 7577 57,0 23-14 7578 61,1 23-14 7579 143,9 23-14 7580 287,9 23-14 7581 431,8 23-14 7582 539,8 23-14 7583 604,6 23-14 7584 647,8 23-14 7885  2309 10 39 23-14 7553 86,8 23-14 7554 173,7 23-14 7555 260,5 23-14 7556 325,6 23-14 7557 364,7 23-14 7558 390,7 \ 23-14 7559 13,6 23-14 7569 I 27,1 23-14 7573 40,7 23-14 7574 50,9 23-14 7577 57,0 15 . 6 . 92 Official Journal of the European Communities No L 161 /21 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands , F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I - 100 kg - 2309 10 39 23-14 7578 61,1 23-14 7579 l 143,9 23-14 7580 l 287,9 23-14 7581 431,8 \ 23-14 7582 539,8 23-14 7583 604,6 23-14 7584 647,8 23-14 7885 l  2309 10 59 23-14 7553 86,8 23-14 7554 173,7 23-14 7555 260,5 23-14 7556 325,6 23-14 7557 364,7 23-14 7558 390,7 23-14 7559 13,6 23-14 7569 27,1 23-14 7573 40,7 23-14 7574 50,9 23-14 7577 57,0 23-14 7578 61,1 23-14 7579 143,9 23-14 7580 287,9 23-14 7581 431,8 23-14 7582 539,8 23-14 7583 604,6 23-14 7584 647,8 23-14 7885  2309 10 70 23-14 7553 86,8 23-14 7554 173,7 23-14 7555 260,5 I 23-14 7556 325,6 23-14 7557 364,7 23-14 7558 390,7 23-14 7559 13,6 23-14 7569 27,1 23-14 7573 40,7 23-14 7574 l 50,9 23-14 7577 57,0 23-14 7578 l 61,1 23-14 7579 143,9 23-14 7580 287,9 23-14 7581 431,8 , 23-14 7582 539,8 23-14 7583 604,6 23-14 7584 647,8 No L 161 /22 Official Journal of the European Communities 15 . 6 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pa Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I - 100 kg  2309 10 70 23-14 7885  2309 90 35 23-14 7553 86,8 23-14 7554 173,7 23-14 7555 260,5 23-14 7556 325,6 23-14 7557 364,7 23-14 7558 390,7 23-14 7559 13,6 23-14 7569 l 27,1 23-14 7573 40,7 23-14 7574 50,9 23-14 7577 57,0 23-14 7578 61,1 23-14 7579 143,9 23-14 7580 287,9 23-14 7581 431,8 23-14 7582 539,8 23-14 7583 604,6 23-14 7584 647,8 23-14 7885 l  2309 90 39 23-14 7553 86,8 23-14 7554 173,7 23-14 7555 260,5 23-14 7556 I 325,6 23-14 7557 364,7 23-14 7558 390,7 23-14 7559 l 13,6 23-14 7569 27,1 23-14 7573 40,7 23-14 7574 50,9 23-14 7577 57,0 23-14 7578 l 61,1 23-14 7579 143,9 23-14 7580 287,9 23-14 7581 l 431,8 23-14 7582 539,8 23-14 7583 604,6 23-14 7584 l 647,8 23-14 7885  2309 90 49 23-14 7553 86,8 23-14 7554 173,7 23-14 7555 I 260,5 23-14 7556 325,6 23-14 7557 364,7 23-14 7558 390,7 15 . 6. 92 Official Journal of the European Communities No L 161 /23 Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl i - 100 kg - 2309 90 49 23-14 7559 13,6 23-14 7569 27,1 23-14 7573 40,7 23-14 7574 50,9 23-14 7577 57,0 23-14 7578 61,1 23-14 7579 143,9 I 23-14 7580 287,9 23-14 7581 431,8 23-14 7582 539,8 \ 23-14 7583 604,6 23-14 7584 647,8 23-14 7885  2309 90 59 23-14 7553 l 86,8 23-14 7554 173,7 23-14 7555 260,5 23-14 7556 325,6 23-14 7557 364,7 23-14 7558 390,7 23-14 7559 13,6 23-14 7569 27,1 23-14 7573 40,7 23-14 7574 50,9 23-14 7577 57,0 23-14 7578 61,1 23-14 7579 143,9 23-14 7580 287,9 23-14 7581 431,8 23-14 7582 539,8 23-14 7583 604,6 23-14 7584 647,8 23-14 7885  2309 90 70 23-14 7553 86,8 23-14 7554 173,7 23-14 7555 260,5 23-14 7556 l 325,6 23-14 7557 364,7 23-14 7558 390,7 23-14 7559 l 13,6 23-14 7569 l 27,1 23-14 7573 l 40,7 23-14 7574 l 50,9 l 23-14 7577 l 57,0 23-14 7578 I 61,1 23-14 7579 I 143,9 No L 161 /24 Official Journal of the European Communities 15.6.92 Posiuve Negative Germany Spain Portugal IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl 2309 90 70 100 kg  287,9 431,8 539,8 604,6 647,8 23-14 23-14 23-14 23-14 23-14 23-14 7580 7581 7582 7583 7584 7885 °/o milk fat/100 kg product  a b 13,3 14,6 °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product C 6,2  % tactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product d 7,2 % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product e 0,6 % sucrose/100 kg product  f 15,1 Annex For certain milk products, falling within CN codes 0401 , 0402, 0403 and 0404, the applicant, when completing customs formalities, shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic drv matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 15 . 6. 92 Official Journal of the European Communities No L 161 /25 PART 6 SECTOR WINE Monetary compensatory amounts \ I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy ­ Lit France FF Greece Dr Ireland £ Irl 2204 21 25 22-5 7431 0 1 123,1 22-5 7432 0 1 123,1 22-5 7434 C&gt; 48,4 22-5 7587 o 1 123,1 22-5 7588 o 48,4 2204 21 29 22-6 7438 o I 786,8 22-6 7439 o 786,8 22-6 7441 o 48,4 22-6 7589 (') 786,8 22-6 7590 0) 48,4 2204 21 35 22-8 7449 o 1 123,1 22-8 7451 o 48,4 22-8 7591 0 1 123,1 22-8 7592 o 48,4 2204 21 39 22-9 7455 o 786,8 22-9 7457 (l) 48,4 22-9 7593 o 786,8 22-9 7594 (') 48,4 2204 29 10 22-3 7426 o 48,4 2204 29 25 22-11 7478 o 1 123,1 22-11 7479 o 1 123,1 22-11 7480 o 1 123,1 22-11 7481 o 1 123,1 22-11 7483 o 48,4 22-11 7595 o 1 123,1 \ 22-11 7596 o ^8,4 2204 29 29 22-12 7487 o 786,8 22-12 7488 o 786,8 22-12 7490 O | 48,4 22-12 7597 o 786,8 22-12 7598 (') 48,4 2204 29 35 22-14 7498 (2) 1 123,1 22-14 7499 o 1 123,1 22-14 7518 C) 48,4 22-14 7599 o 1 123,1 No L 161 /26 Official Journal of the European Communities 15 . 6. 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 22-14 7614 o 48,4 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 0 o 0 0 786,8 48,4 786,8 48,4 (l) Per % vol per hectolitre (total alcoholic strength by volume as defined in Annex II b Regulation (EEC) No 822/87). O HI. 15 . 6 . 92 Official Journal of the European Communities No L 161 /27 PART 7 SECTOR SUGAR Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg F1 £ Dr £ IrlDM Pta Esc Bfrs/Lfrs Dkr Lit FF  100 kg  o o o o o 1 259,1 1 259,1 1 259,1 1 259,1 1 259,1 1 259,1 1 259,1 1 259,1 1 511,5 1 511,5 1 511,5  100 kg of dry matter  1 511,5 1 511,5 1 511,5  °/o sucrose content and 100 kg net 1701 11 10 1701 11 90 1701 12 10 1701 12 90 1701 91 00 1701 99 10 1701 99 90 1702 30 10 1702 40 10 1702 60 10 1702 60 90 1702 90 30 1702 90 60 1702 90 71 1702 90 90 2106 90 30 2106 90 59 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-5 17-6 17-7 17-7 17-8 17-8 17-8 17-10 17-10 17-10 17-8 17-11 17-11 17-11 17-12 17-10 17-10 17-10 21-5 21-6 21-6 21-6 7334 7335 7334 7335 7334 7335 7334 7335 7337 7340 7340 7341 7341 7341 7345 7346 7347 7341 7349 7350 7351 7353 7345 7346 7347 7419 7423 7424 7425 O O o 15,115 15,115 15,115  100 kg of dry matter  1 511,5  % sucrose content and 100 kg net } j ' j 3 J 3 3 15,115 15,115 15,115 15,115 15,115 15,115 15,115  100 kg of dry matter  1 511,5  % sucrose content and 100 kg net O o o 15,115 15,115 15,115 No L 161 /28 Official Journal of the European Communities 15 . 6. 92 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4. 1968, p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No 837/68 (OJ No L 151 , 30. 6 . 1968 , p. 42). (2) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970, p. 1 ) in the case of exports. 15 . 6 . 92 Official Journal of the European Communities No L 161 /29 PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  1 019,9 1 019,9 903,6 903,6 1 013,3 1 013,3 0403 10 51 0403 10 53 0403 10 59 0403 10 91 0403 10 93 0403 10 99 0403 90 71 0403 90 73 0403 90 79 0403 90 91 0403 90 93 0403 90 99 1517 10 10 1517 90 10 1704 10 11 1704 10 19 1704 10 91 1704 10 99 1704 90 51 1704 90 55 1704 90 61 1704 90 65 1704 90 71 1704 90 75 1704 90 81 1704 90 99 1806 20 10 1806 20 30 1806 20 50 1806 20 70 1806 20 80 1806 20 95 1806 31 00 1806 32 10 1806 32 90 1806 90 11 7632 * 7632 17-1 17-4 17-4 17-4 17-4 17-1 17-2 17-2 17-3 17-3 18-1 18-1 18-1 18-1 18-2 18-2 18-1 18-4 18-5 18-5 18-4 7832 825,0 No L 161 /30 Official Journal of the European Communities 15 . 6 . 92 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spam Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg 1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 * * * # 7632 * * * * * * * * * * * * 7633 7634 * * * » * * » 6585 7585 6586 7586 * * 7001 7002 7003 7004 891,9 1 177,6 15 . 6. 92 Official Journal of the European Communities No L 161 /31 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrF1 £ £ IrlDM Pta Esc  100 kg  2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 884,2 1 265,1 1 224,3 936,1 1 741,2 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 1 224,3 936,1 1 741,2 884,2 1 265,1 1 052,4 1 433,3 971,4 1 243,4 891,9 1 177,6 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 974,9 1 355,8 871,1 1 143,1 1 524,0 1 062,1 1 334,1 No L 161 /32 Official Journal of the European Communities 15 . 6 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg   7036 982,6  7037 1 268,3  I 7040   7041   7042 884,2  7043 1 156,2  7044 1 537,1  7045   7046   7047 1 052,4  7048 1 324,4  7049 1 705,3  7050 I   7051 957,7  7052 1 243,4  7053 I 1 515,4  7055 837,4  7056 I 1 163,9  7057 1 449,6  7060   7061   7062 1 098,0  7063 1 370,0  7064 1 750,9  7065   7066 980,5  7067 1 266,2  7068 1 538,2  7069 1 919,1  7070 845,0  7071 1 171,5  7072 1 457,2  7073 1 729,2  7075 1 051,2  7076 1 377,7  7077 1 663,4  7080 945,7  7081 1 272,2  7082 1 557,9  7083 1 829,9  7084 2 210,8  7085 1 113,9  7086 1 440,4  7087 1 726,1  7088 1 998,1 15 . 6. 92 No L 161/33Official Journal of the European Communities I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Ponugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ \ - 100 kg   7090 I 1 304,9  \ 7091 1 631,4  7092 1 917,1  7095 1 511,1  7096 1 837,6  7100 o   7101 O   7102 7103 o 0 917,2  l 7104 o l 1 298,1  7105 o   7106 0)   7107 (')   \ 7108 (l) 1 085,4  7109 o 1 466,3  7110 C) l   7111 o   7112 0 1 004,4  \ 7113 o 1 276,4  7115 o   7116 o 924,9  7117 C) 1 210,6  7120 C)   7121 C)   7122 (') l   7123 C) 1 007,9  7124 C) 1 388,8  7125 o   7126 C)   7127 o - 904,1  7128 0) 1 176,1  7129 7130 (') o 1 557,0  7131 7132 7133 o C) o 1 095,1 1 367,1  7135 C)   7136 O 1 015,6  7137 C) 1 301,3  7140 (')   7141 7142 C) C) 917,2  7143 C) 1 189,2  7144 C) 1 570,1  7145 C)  No L 161 /34 Official Journal of the European Communities 15 . 6. 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands FI Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I I - 100 kg   J 7146 (')   7147 (') 1 085,4  7148 (') 1 357,4  7149 C) 1 738,3  I 7150 C)   7151 c&gt; 990,7  7152 0 1 276,4  7153 o 1 548,4  7155 0 870,4  7156 0) 1 196,9  \ 7157 C) 1 482,6  7160 C)   7161 C&gt; 845,3  7162 (') 1 131,0  7163 C) 1 403,0  7164 (l) 1 783,9  7165 C)   7166 (') 1 013,5  7167 /1\ 1 299,2  7168 C) 1 571,2  7169 C) 1 952,1  7170 o 878,0  7171 o 1 204,5  7172 c&gt; 1 490,2  7173 o 1 762,2  7175 C) 1 084,2  7176 C) 1 410,7  7177 O 1 696,4  7180 o 978,7  7181 C) 1 305,2  7182 C) 1 590,9  7183 C) 1 862,9  7185 (') 1 146,9  7186 C) 1 473,4  7187 C) 1 759,1  7188 (l) 2 031,1  7190 (l) 1 337,9  7191 (') 1 664,4  I 7192 (') 1 950,1  I 7195 (') 1 544,1  I 7196 C) 1 870,6  I 7200 n   7201 C)   7202 C) 834,7  I 7203 (') * 1 106,7 15 . 6. 92 Official Journal of the European Communities No L 161 /35 Positive Negative Germany Spain Portugal IrelandCN code Table Additionalcode Notes Nether ­ lands United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM F1 Pta Esc £ £ Irl 100 kg  1 487,6 1 002,9 1 274,9 1 655,8 908.2 1 193,9 1 465,9 1 114,4 1 400,1 994.3 1 320,8 852.4 1 138,1 1 410,1 1 791,0 1 020,6 1 306,3 1 578,3 1 959,2 885,1 1 211,6 1 497,3 1 769,3 1 091,3 1 417,8 7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 7215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 C) C) C) O C) o C) o C) o o C) C) (') C) C) C) o C) o C) 0 C) C) (l) o C) C) o C) C) C) C) C) C) o C) o 0 (l) o C) C) n 908,7 1 180,7 1 561,6 1 076,9 1 348,9 1 729,8 982,2 1 267,9 1 539,9 No L 161 /36 Official Journal of the European Communities 15 . 6 . 92 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ I \ - 100 kg -  7315 o 861,9  7316 C) 1 188,4  7317 o 1 474,1  7320 O 1 068,3  7321 o 1 394,8 , 7360 o   7361 (') 896,4  7362 C) 1 182,1  7363 C) 1 454,1  7364 C) 1 835,0  7365 C&gt;   7366 0 1 064,6  7367 C) 1 350,3  7368 o 1 622,3  7369 o 2 003,2  7370 o 929,1  7371 o 1 255,6  7372 0) 1 541,3  l 7373 C) 1 813,3   7375 C) 1 135,3  ¢ 7376 c&gt; 1 461,8  7378 o 1 341,7  7400 o   7401 (')   l 7402 o 981,9  7403 0) 1 253,9  7404 o \ 1 634,8  7405 (')   l 7406 0) 864,4 ^  l 7407 0 1 150,1  l 7408 o 1 422,1  \ 7409 C) 1 803,0  l 7410 C)   l 7411 o 1 055,4  l 7412 C) 1 341,1  l 7413 ( l) 1613,1  l 7415 o 935,1  l 7416 o 1 261,6  l 7417 o 1 547,3  v 7420 C) 1 141,5  \ 7421 (') 1 468,0  I 7460 C)   l 7461 (') 933,9  l 7462 ( l) 1 219,6  I 7463 ( ¢) 1 491,6 15 . 6. 92 Official Journal of the European Communities No L 161 /37 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands Fl Spain Pu Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I \ - 100 kg   7464 o 1 872,5  7465 o   7466 o 1 102,1  7467 &lt;l) 1 387,8  7468 (') 1 659,8  7470 o 966,6  7471 (') 1 293,1  7472 o 1 578,8  7475 (') 1 172,8  7476 o ¢ 1 499,3  7500 o   7501 o   7502 o 1 039,7 .  7503 o 1 311,7  7504 o 1 692,6  7505 C)   7506 C) 922,2  7507 o 1 207,9  7508 o 1 479,9  7509 0) 1 860,8  7510 (')   7511 o 1 113,2  7512 o 1 398,9  7513 0) 1 670,9  7515 O 992,9  7516 C) 1 319,4  7517 o 1 605,1  7520 o 1 199,3  7521 O 1 525,8  I 7560 o   7561 O 993,4  7562 0) 1 253,2  \ 7563 o 1 525,2  7564 O 1 906,1  7565 (")   7566 (') 1 135,7  7567 (') 1 421,4  7568 o 1 693,4  7570 (') 1 000,2  7571 (') 1 326,7  7572 o 1 612,4  7575 C) 1 206,4  7576 o 1 532,9  7600 o   7601 (') 969,4 No L 161 /38 Official Journal of the European Communities 15 . 6 . 92 I \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Ponugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland f Irl \ - 100 kg   7602 o 1 255,1  7603 (') 1 527,1  7604 0) 1 908,0  7605 o   7606 o 1 137,6  7607 C) 1 423,3  7608 o 1 695,3  7609 e&gt; 2 076,2  7610 o 1 002,1  7611 o 1 328,6  7612 o 1 614,3  7613 C) 1 886,3  7615 o 1 208,3  7616 o 1 534,8  7620 o 1 414,7  7700 o   7701 o 1 067,6  7702 0 1 353,3 -l 7703 o 1 625,3  7705 (') 909,3  7706 (') 1 235,8  7707 o 1 521,5  7708 O 1 793,5  7710 o 1 100,3  7711 e&gt; 1 426,8  7712 O 1 712,5  7715 C) 1 306,5  7716 o 1 633,0  7720 o   7721 o 1 019,4  7722 o 1 305,1  7723 C) 1 577,1  7725 e&gt; 861,1  7726 o 1 187,6  7727 o 1 473,3  l 7728 ( i) 1 745,3  l 7730 C) 1 052,1  l 7731 0) 1 378,6  l 7732 C) 1 664,3  7735 o 1 258,3  7736 (') 1 584,8  l 7740 (') 890,9  l 7741 o 1 217,4  l 7742 (l) 1 503,1  7745 o 1 059,1 15 . 6. 92 Official Journal of the European Communities No L 161 /39 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ - 100 kg   7746 o 1 385,6  7747 (') 1 671,3  7750 o 1 250,1  7751 o 1 576,6  7758   7759 l 1 098,3  7760 (') 1 088,9  7761 o 1 415,4  7762 o 1 701,1  7765 o 1 257,1  7766 o 1 583,6  7768 862,5  7769 l 1 189,0  7770 o 1 448,1  7771 o 1 774,6  7778 1 043,8  7779 l 1 370,3  7780 0 1 286,9  7781 C) 1 613,4  7785 o I 1 455,1  7786 0 1 781,6  7788 1 257,6  7789 I 1 584,1  7798 0   7799 c&gt; 1 131,3  7800 1 347,3  7801 1 673,8  7802 1 959,5  7805 1 515,5  7806 1 842,0  7807 2 127,7  7808 o 895,5  7809 o l 1 222,0  7810 1 706,5  7811 2 033,0  7818 0 l 1 076,8  7819 0) 1 403,3  7820 o 1 380,3  7821 o 1 706,8  7822 (') 1 992,5  7825 o 1 548,5  7826 o l 1 875,0  7827 o 2 160,7  7828 o 1 290,6  7829 O 1 617,1 No L 161 /40 Official Journal of the European Communities 15 . 6. 92 \ Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ \  100 kg   7830 C) 1 739,5  7831 C) 2 066,0  7838 n 1 297,7  7840 C)   I 7841 o   7842 o   7843 0 950,2  7844 o 1 331,1 -T 7845 C)  7846 o  7847 0 846,4 7848 C) 1 118,4 7849 o 1 499,3 7850 O  7851  7852 C) 1 037,4 7853 0) 1 309,4 7855 o  7856 C) 957,9 7857 C) 1 243,6 7858 0 837,8 7859 o 1 164,3 7860 C)  7861 0  7862 C)  7863 0 994,2 7864 o 1 375,1 7865 C)  7866 C)  7867 C) 890,4 7868 o 1 162,4 7869 C) 1 543,3 7870 C)  7871 n  7872 n 1 081,4 7873 C) 1 353,4 7875 o  7876 C) 1 001,9 7877 C) 1 287,6 7878 C) 881,8 7879 C) 1 208,3 7900 C)  7901 C)  I 7902 C)   7903 C) 1 038,2 15 . 6 . 92 Official Journal of the European Communities No L 161 /41 I I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl I - 100 kg   7904 o 1 419,1  7905 C)   7906 O   7907 O 934,4  7908 o 1 206,4  7909 0) 1 587,3  7910 o   7911 b l 839,7  7912 o 1 125,4  7913 o 1 397,4  7915 C)   1 7916 C) 1 045,9  7917 0) l 1 331,6  7918 C) 925,8  7919 o l 1 252,3  7940 o   7941 C) -   7942 C) 832,2  7943 C) I 1 104,2 .  7944 o 1 485,1  ?945 (')   7946 o l   7947 (') 1 000,4  7948 C) 1 272,4  7949 C) 1 653,3  7950 C)   7951 (') 905,7  7952 C) 1 191,4  7953 o l 1 463,4  7955 (')   7956 C) 1 111,9  7957 o 1 397,6  7958 o 991,8  7959 C1) 1 318,3  7960 (')   7961 C1)   7962 C) 931,2  7963 C) 1 203,2  7964 C) 1 584,1  7965 C)   7966 o   7967 (l) 1 099,4  7968 C) 1 371,4  7969 o 1 752,3  7970 (') l  No L 161 /42 Official Journal of the European Communities 15 . 6 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl \ - 100 kg   7971 0 1 004,7  7972 O 1 290,4  7973 C) 1 562,4  7975 o 884,4  7976 0 1 210,9  I 7977 o 1 496,6  7978 C) 1 090,8  7979 o ! 1 417,3  7980 o   I 7981 o   7982 o 1 107,2  7983 0 1 379,2  7984 o 1 760,1  7985 O   7986 o 989,7  7987 C) 1 275,4  7988 (0 1 547,4  7990 (') 854,2  7991 C) 1 180,7  7992 O 1 466,4  7995 0 1 060,4  7996 C) 1 386,9 Amounts to be deducted 51xx 16,0  52xx 33,8  53xx 54,1  54xx 74,8  55xx 106,7  56xx 154,7  570x 240,0  571x 240,0  572x 336,0  573x 336,0  574x 432,0 5750 l 432,0  5751 432,0  5760 528,0  l 5761 528,0  5762 528,0  5765 528,0  5766 528,0  5770 528,0  5771 \ 528,0 15 . 6 . 92 Official Journal of the European Communities No L 161 /43 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl I - 100 kg -  5780 I 624,0  I 5781 l 624,0  5785 5786 I 624,0624,0  \ 579x l 16,0  \ 5808 l 16,0  5809 16,0  5818 16,0  5819 16,0  582x 16,0  5830 16,0  5831 16,0  \ 5838 33,8  584x 33,8  585x 33,8  586x 54,1  587x 54,1  590x 74,8  l 591x 74,8  594x 106,7  595x 106,7  596x 154,7  597x 154,7  598x 240,0 __ 599x 240,0 Amounts to be deducted 61xx 14,6  62xx 30,8  63xx 49,3  64xx 68,2  65xx 97,2  66xx 140,9  670x 218,7  671x 218,7  672x 306,1  673x 1 306,1  674x 393,6  6750 6751 393,6 393,6  6760 481,1  6761 481,1  6762 481,1  6765 481,1 No L 161 /44 Official Journal of the European Communities 15 . 6 . 92 I Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl - 100 kg -  6766 481,1  6770 481,1  6771 l 481,1  6780 568,6  6781 568,6  6785 568,6  6786 \ 568,6  679x 14,6  \ 6808 14,6  6809 14,6  \ 6818 14,6  \ 6819 14,6  682x 14,6  6830 14,6  6831 \ 14,6  6838 30,8  684x 30,8  685x 30,8  686x \ 49,3  687x \ 49,3  690x \ 68,2  691x 68,2  694x \ 97,2  695x \ 97,2  696x \ . ' 140,9  697x l 140,9  698x \ 218,7  699x 218,7 15 . 6 . 92 Official Journal of the European Communities No L 161 /45 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respectively, milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17 , 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17. 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis, 100 % purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these two sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods. However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note : In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or casemates, added to the product. PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir 1509 10 10 1509 10 90 1509 90 00 100 kg - 1 119,6 1 119,6 810,1 1 251,8 942,4 942.4 1 231,5 922,1 922,1 473.5 473,5 164,1 577,7 268,3 268,3 15-1 15-1 15-1 15-2 15-2 15-2 15-3 15-3 15-3 15-4 15-4 15-4 15-5 15-5 15-5 7298 7299 7314 7709 7713 7714 7717 7718 7719 7724 7729 7733 7734 7737 7738 1510 00 10 1510 00 90 No L 161 /46 Official Journal of the European Communities 15 . 6. 92 ANNEX II Monetary coefficients Member States Products Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal 0,982 0,982 0,973 0,973 1,016 1,016 1,035 1,108 1,108 1,073 1,073 0,963 0,963 0,952 0,952 0,987 0,987 Beef and veal Milk and milk products Pigmeat Sugar Cereals Eggs and poultry and albumins Wine Processed products (Regulation (EEC) No 3033/80):  to be applied to charges  to be applied to refunds :  cereals  milk  sugar Jams and marmalades (Regulation (EEC) No 426/86) Olive oil sector 1,016 1,108 1,016 1,108 0,982 0,973 0,982 0,973 0,952 0,952 0,963 0,952 1,023 ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance Subject to . the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 15 June 1992 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from Portugal Cereals Sugar Eggs and poultrymeat Wine 0,762082 0,762082 0 0 1 July 1992 1 July 1992 1 July 1992 1 September 1992 Greece Cereals Sugar Eggs and poultrymeat Pigmeat Wine Olive oil 0,161362 0,161362 0 0 0 0 1 July 1992 1 July 1992 1 July 1992 1 July 1992 1 September 1992 1 November 1992 Spain Cereals Sugar 0,585868 0,585868 1 July 1992 1 July 1992